1                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
2
                                                                 Feb 27, 2020
3                      UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK

                      EASTERN DISTRICT OF WASHINGTON
4
     KITCHEN CABINET                          No. 2:19-cv-00291-SMJ
5    MANUFACTURERS
     ASSOCIATION, an Illinois                 STIPULATED PROTECTIVE
6    corporation,                             ORDER

7                            Plaintiff,

8               v.

9    AAA CABINETS & MILLWORKS
     INC., a Washington corporation; and
10   TIMOTHY STEWART and SANDRA
     STEWART, individually and the
11   marital community comprised thereof,

12                           Defendants.

13

14

15        Pursuant to Federal Rule of Civil Procedure 26(c) and the stipulation of the

16   parties, the parties’ Proposed Stipulated Protective Order, ECF No. 41-1, is

17   //

18   //

19   //

20   //




     STIPULATED PROTECTIVE ORDER - 1
1    ACKNOWLEDGED, APPROVED, and INCORPORATED in this Order by

2    reference.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 27th day of February 2020.

6                       _________________________
                        SALVADOR MENDOZA, JR.
7                       United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20



     STIPULATED PROTECTIVE ORDER - 2
